United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

SCOTTIE H. GIBSON,
ID No. 201901879
CIVIL ACTION NO, 3:21-CV-703-S-BH

vi

tO 6G 60> 00 Gon ooh

BRYAN GORDY
ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation
in this case [ECF No. 10]. An objection was filed by Petitioner [ECF No. il]. The District Court
reviewed de novo those portions of the proposed findings, conclusions, and recommendation to
which objections were made, and reviewed the remaining proposed findings, conclusions, and
recommendation for plain error. Finding no error, the Court ACCEPTS the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge.

For the reasons stated in the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge, Petitioner’s March 25, 2021 Petition for Writ of Habeas Corpus Under
28 US.C, § 2241 [ECF No. 3] is DISMISSED without prejudice for failure to exhaust
administrative remedies.

Further, considering the record in this case and pursuant to Federal Rule of Appellate
Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28
U.S.C. § 2253(c), the Court DENIES a certificate of appealability. The Court adopts and
incorporates by reference the magistrate judge’s findings, conclusions, and recommendation

filed in this case in support of its finding that the Petitioner has failed to show (1) that reasonable

 
jurists would find this Court’s “assessment of the constitutional claims debatable or wrong,” or
(2) that reasonable jurists would find “it debatable whether the petition states a valid claim of
the denial of a constitutional right” and “debatable whether [this Court] was correct in its
procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also Stringer v. Williams,
161 F.3d 259, 262 (Sth Cir. 1998) (pre-trial detainees challenging their state detention under 28
U.S.C. § 2241 must obtain a certificate of appealability).'

But, if Petitioner does file a notice of appeal, Petitioner must either pay the appellate
filing fee of $505.00 or move for leave to proceed in forma pauperis on appeal.

SO ORDERED.

SIGNED June 18, 2021.

 

UNITED STATES DISTRICT JUDGE

 

 

' Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1,
2009, reads as follows:

(a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
when it enters a final order adverse io the applicant. Before entering the final order, the court may direct
the parties to submit arguments on whether a certificate should issue. If the court issues a certificate, the
court must state the specific issue or issues that satisfy the showing required by 28 U.S.C. § 2253(c}(2).
If the court denies a certificate, the parties may not appeal the denial but may seek a certificate from the
court of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not
extend the time to appeal.

(b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
entered under these rules. A timely notice of appeal must be filed even if the district court issues a
certificate of appealability.

 
